UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):February 23, 2016 SOLAREDGE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 001-36894 20-5338862 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1 HaMada Street, Herziliya Pituach, Israel (Address of Principal executive offices) (Zip Code) Registrant’s Telephone number, including area code: 972 (9) 957-6620 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2 below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. SolarEdge Technologies, Inc. (the “Company”) held an annual meeting of stockholders on February 23, 2016 (the “Annual Meeting”).At the Annual Meeting, the stockholders voted on two matters:the reelection of Mr. Dan Avida, Mr. Yoni Chiefetz and Mr. Doron Inbar as Class I members of the Board of Directors, and ratification of the appointment of Ernst & Young as the Company’s auditors for fiscal 2016. Proposal No. 1.Election of Directors. The stockholders approved the reelection of Mr. Dan Avida, Mr. Yoni Chiefetz and Mr. Doron Inbar as Class I members of the Board of Directors to serve until the third annual meeting of stockholders following the Annual Meeting.Each Class I member was elected at the Annual Meeting as follows: For Against Abstained Broker Non-Votes Yoni Chiefetz Dan Avida Doron Inbar Proposal No. 2.Ratification of Appointment of Registered Public Accounting Firm. The stockholders ratified the appointment of Kost Forer Gabbay & Kasierer, a member of EY Global (“Ernst & Young”) as the Company’s independent registered public accounting firm for the fiscal year ending June 30, 2016.Proposal No. 2 was approved at the Annual Meeting as follows: For Against Abstained Ratification of Ernst & Young SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOLAREDGE TECHNOLOGIES, INC. Date:February 26, 2016 By: /s/Ronen Faier Name: Ronen Faier Title: Chief Financial Officer
